DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim objection
Claims 28 and 29 are objected to because of the following informalities: The “P” in piezocapacitive does not have to be in upper case. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg et al., U.S. Patent Number 9,582,098.
	Regarding this claim, Rosenberg et al., discloses a touch sensor with capacitive touch sensor (col. 54, line 23), textile (col. 58, line 32), and incorporating graphene (see for example col. 35, line 26, or claim 78).

Claims 1-6, 15-16, 28 -30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor, U.S. Patent Number 10,179,064.
	Regarding claim 1, 30, Connor discloses a whipflash [TM]: wearable environmental control system for predicting and cooling hot flashes with features of the claimed invention including a piezocapacitive (col. 16, line 4), textile (col. 15, line 39), incorporating graphene (col. 17, line 38).
	Regarding claim 28, Connor teaches a graphene on a piezocapacitive that confers electrical conductivity and does not substantially change the porosity, elasticity or flexibility of the textile.
	Regarding claim 29, Connor teaches a graphene on a piezocapacitive that confers electrical conductivity and increases the water affinity of the textile.	
Regarding claims 2, 6, there is a textile incorporating electrically conducting fiber
 (see col. 17, line 27), and electrically non-conductive (insulated) fiber (col. 17, line 31), along with layer of graphene (col. 17, line 38).
	Regarding claims 3-4, the textile is wearable so it is arranged in a plane, and is adapted to undergo an elastic deformation m said plane of the textile when subjected to various force/deformation effects in said plane of the textile (see the description in col. 14}.
	Regarding claim 5, a capacitor is generally working base on deformation.
	Regarding claims 15-16, the wearable textile comprises fiber (see col. 17, lines 34-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, U.S. Patent Number 10,179,064.
	Regarding claims 17-21, Connor does not teach the exact amount of the conductivity of the fibers. It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify Connor to adjust the conductivity of the fiber as required. Because the very different ranges recited in these claims are suggestive of specifics of design choices or desired intended uses. Thus, when all elements of the base claims are presented in an art, the mere change of the conductivity of an element fails to provide for an unobvious advantage or a patentable distinction, and thus, is well within in the level of an ordinary skill artisan.
Claims 7-13, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Connor, U.S. Patent Number 10,179,064, in view of Qzyilmaz et al., U.S. Publication 2016/0305824
	Regarding claims 7, 22, 26, Connor does not go to detail of the graphene, however the use of such layers on both sides of a textile, in force sensors, are well known in the art. Qzyilmaz et al., for example, is presented to show such arrangement (see, paragraph 0054 for a flexible sensor, and see paragraphs 0013 and 0041, for application of graphene on both side of the subject). It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Connor to provide for graphene for both side in order to, provide for more sensitivity and thus more accurate sensor (see the abstract). 
	Regarding claims 8-13, the applied art are silent on the electrical resistance of the textiles. It would have been obvious, however, for a skill artisan, before the effective filing date of the invention to modify the applied art to tailor the resistances of the textiles accordingly. Because the very different ranges recited in these claims are suggestive of specifics of design choices or desired intended uses. Thus, well within in the level of an ordinary skill artisan. It is submitted, that while such claims more define the claimed invention, they do not substantially contribute to structures or elements to the base apparatus claim.
Double Patenting
Claims 23-24, are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10876908. This is a statutory double patenting rejection. specifically:
	Claim 23 is the same as claim 1 of the patented case.
	Claim 24 is the same as claim 2 of the patented case.
	Claim 25 is the same as claim 3 of the patented case.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 26 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over respectively claims 1, 4 and 5 of U.S. Patent No. 10,876,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims of the patented case show all exact limitations of the rejected current claims plus more.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, September 08, 2022